UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

May 22, 2017
Contact Person
Name: Lisa Pagano
Telephone: (202) 245-7413
OSEP 17-05

MEMORANDUM
TO:

State Directors of Special Education, Preschool/619 State Coordinators

FROM:

Ruth E. Ryder
Acting Director
Office of Special Education Programs

SUBJECT:

Eligibility Determinations for Children Suspected of Having a Visual Impairment
Including Blindness under the Individuals with Disabilities Education Act

On November 12, 2014, the Office of Special Education Programs (OSEP) issued a response to
an inquiry for policy clarification addressing whether a State educational agency (SEA) and/or
local educational agency (LEA) is permitted to establish procedures that further define the
disability category, “visual impairment including blindness,” under the Individuals with
Disabilities Education Act (IDEA).1 Since that time, OSEP has received a request for written
guidance to assist SEAs in supporting their LEAs in reaching appropriate eligibility
determinations for children with this disability. The purpose of this memorandum is to ensure
broad dissemination of the key points made in our November 12, 2014 letter, provide the
additional guidance requested on this important issue, and share information about outside
resources that may be helpful as you examine your State’s procedures related to the identification
and evaluation of children suspected of having a visual impairment including blindness.
Applicable IDEA Definitions
Under Part B of the IDEA, a child with a disability means a child evaluated in accordance with
34 CFR §§300.304-300.311 as having a disability, and who, by reason thereof, needs special
education and related services. 34 CFR §300.8(a)(1). Further, under 34 CFR §300.8(c)(13),
1

See OSEP Letter to Kotler available at: https://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/acc-13020197r-md-kotlereligibilitycriteria.pdf.
400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness
by fostering educational excellence and ensuring equal access.

Page 2—State Directors of Special Education, Preschool/619 State Coordinators
“visual impairment including blindness” means an impairment in vision that, even with
correction, adversely affects a child’s educational performance. (Emphasis added) The term
includes both partial sight and blindness.
State and Local Eligibility Criteria
While States are permitted to establish standards for eligibility for special education and related
services, and are not required to use the precise definition of a disability term in the IDEA, these
State-established standards must not narrow the definitions in the IDEA. We recognize that
States often adopt common definitions of certain modifiers to guide evaluators in making
individualized eligibility determinations. For example, as OSEP noted in our November 12, 2014
letter, “intellectual disability” refers to “significantly subaverage general intellectual
functioning,” (34 CFR §300.8(c)(6)), and similarly, the definition of “orthopedic impairment”
refers to “a severe orthopedic impairment that adversely affects a child’s educational
performance” (34 CFR §300.8(c)(8)). In these cases, because the IDEA does not specifically
address the meaning of these modifiers, the IDEA gives States discretion to determine the
precise level of impairment that qualifies as “significantly,” and “severe,” respectively, in order
for evaluators and eligibility teams to implement these definitions.
In contrast, in the definition of “visual impairment including blindness,” the regulations do not
contain a modifier; therefore, any impairment in vision, regardless of significance or severity,
must be included in a State’s definition, provided that such impairment, even with correction,
adversely affects a child’s educational performance. States may not use criteria or other
definitions for “visual impairment including blindness” that result in the exclusion of children
who otherwise meet the definition in 34 CFR §300.8(c)(13). For example, State eligibility
guidelines and definitions for “visual impairment including blindness” may not exclude a child
with convergence insufficiency or other visual impairment from meeting the IDEA’s definition
of “visual impairment including blindness” if that condition, even with correction, adversely
affects that child’s educational performance (e.g., the child’s ability to read and write).
It has come to our attention that some States direct their LEAs to implement a two-step process
when addressing whether a child suspected of having a visual impairment may be eligible for
special education and related services under the IDEA. During the first step, the eligibility team
is required to reach a decision as to whether the child has one or more of the conditions that the
State has identified and believes could affect a child’s vision functioning. Examples of such
conditions might include: the child has a reduced visual field to 50 degrees or less in the better
eye; the child has been diagnosed with cortical visual impairment; or the child has a diagnosis of
a degenerative condition that is likely to result in a significant loss of vision in the future. During
the second step, the eligibility team determines the extent that it should proceed further and
examine whether the condition adversely affects the child’s educational performance. However,
if the eligibility team were to conclude the child’s vision difficulties do not fall within one of the

Page 3—State Directors of Special Education, Preschool/619 State Coordinators
State’s listed criteria or conditions, the eligibility team would not consider whether the child’s
visual functioning adversely affects his or her educational performance. Such a practice is
inconsistent with the IDEA. While it is permissible for a State to provide examples of the types
of conditions that would meet the State’s criteria for “visual impairment including blindness,”
the SEA or LEA may not preclude eligibility teams from considering whether other vision
conditions, even with correction, adversely affect the child’s educational performance such that
the child requires special education and related services under the IDEA.
For more information about various types of visual impairments and the ways in which those
impairments can affect a child’s ability to learn, visit
http://www.parentcenterhub.org/repository/visualimpairment/.
Evaluation to Determine Whether the Child’s Visual Impairment Adversely Affects Educational
Performance
Prior to the eligibility determination, each public agency must conduct a full and individual
evaluation, in accordance with 34 CFR §§300.304-300.306, before the initial provision of special
education and related services to a child with a disability. 34 CFR §300.301(a). The purpose of
the evaluation is to determine whether the child qualifies as a child with a disability and the
nature and extent of the educational needs of the child. Under 34 CFR §300.304(b)(1), in
conducting the evaluation, the public agency must use a variety of assessment tools and
strategies to gather relevant functional, developmental, and academic information about the child
that may assist in determining whether the child is a child with a disability and the educational
needs of the child. That information could include information from a physician, if determined
appropriate, to assess the effect of the child’s visual impairment on the child’s eligibility and
educational needs. However, under 34 CFR §300.304(b)(2), no single measure or assessment
may be used as the sole criterion for determining whether the child is a child with a disability and
for determining an appropriate educational program for the child.
Under 34 CFR §300.306(c)(1)(i), in interpreting evaluation data for the purpose of determining
whether the child is a child with a disability under Part B of the IDEA and the educational needs
of the child, the group of qualified professionals and the parent must draw upon information
from a variety of sources, including aptitude and achievement tests, parent input, and teacher
recommendations, as well as information about the child’s physical condition, social or cultural
background, and adaptive behavior. Under 34 CFR §300.306(c)(1)(ii), the public agency must
ensure that information obtained from all of these sources is documented and carefully
considered. There is nothing in the IDEA or the Part B regulations that would prevent a public
agency from obtaining a medical diagnosis prior to determining whether the child has a

Page 4—State Directors of Special Education, Preschool/619 State Coordinators
particular disability, and the educational needs of the child.2 Also, there is nothing in the IDEA
or the Part B regulations that would prohibit a State from requiring that a medical diagnosis be
obtained for purposes of determining whether a child has a particular disability, provided the
medical diagnosis is obtained at public expense and at no cost to the parents, and is not used as
the sole criterion for determining an appropriate educational program for the child. Further, if a
State requires a medical diagnosis consistent with the above criteria, such a requirement exceeds
the requirements of Part B of the IDEA. Under 34 CFR §300.199(a)(2), the State would be
required to identify in writing to the LEAs located in the State, and to the Secretary, that such
rule, regulation, or policy is a State-imposed requirement that is not required by Part B of the
IDEA and Federal regulations.
When determining a child’s vision status, the LEA’s evaluation should be thorough and rigorous.
Such evaluations should include a data-based media assessment, be based on a range of learning
modalities (including auditory, tactile, and visual), and include a functional visual assessment. In
previously-issued guidance, OSEP has noted that an assessment of a child’s vision status
generally would include the nature and extent of the child’s visual impairment and its effect on
the child’s ability to learn to read, write, do mathematical calculations, and use computers and
other assistive technology, as well as the child’s ability to be involved in and make progress in
the general curriculum offered to nondisabled students. Such an evaluation generally would be
closely linked to the assessment of the child’s present and future reading and writing objectives,
needs, and appropriate reading and writing media. The information obtained through the
evaluation generally should be used by the eligibility team in determining whether it would be
appropriate to provide a blind or visually impaired child with special education or related
services as required by the IDEA. In addition, because the evaluation must assess a child’s future
needs, a child’s current vision status should not necessarily determine whether it would be
inappropriate for that child to receive special education and related services while in school.
Please see OSEP’s Dear Colleague Letter on Braille, June 19, 2013, available at:
http://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/brailledcl-6-19-13.pdf.
You may wish to consult the following outside resources that address assessments for children
who have, or are suspected of having a “visual impairment including blindness.”3



American Foundation for the Blind. Assessments for students who are blind or visually
impaired. Retrieved from http://www.familyconnect.org/info/education/assessments/13
American Printing House for the Blind, Inc. Accessible tests resource center. Retrieved
from http://www.aph.org/accessible-tests/

2

In the case of a suspected “visual impairment including blindness,” a diagnosis may be made by a medical
professional such as the child’s pediatrician, ophthalmologist, or optometrist.
3

These organizations are examples of organizations that may be helpful on these matters. We cannot vouch for the
quality or completeness of their assistance. They are provided merely as examples, and there may be other
organizations that you may wish to consult.

Page 5—State Directors of Special Education, Preschool/619 State Coordinators


Perkins eLearning Center. Assessment of students who are blind or visually impaired.
Retrieved from http://www.perkinselearning.org/scout/assessment-students-who-areblind-or-visually-impaired

Based on the guidance set forth in this memorandum and OSEP’s Letter to Kotler, a State may
need to review its criteria and revise those criteria, as appropriate, and make sure that its LEAs
are informed of the changes. As an example of how a State could revise its criteria, a State could
comply with the IDEA requirements by adding a general criterion stating that the definition of
“visual impairment including blindness” includes, in addition to other specific State-established
criteria, any other impairment in vision that, even with correction, adversely affects a child’s
educational performance.
OSEP will be following up with States through our various monitoring activities. If you have
questions or would like to access technical assistance, please contact your OSEP State Lead. We
appreciate your continued efforts to ensure that children suspected of having visual impairments
including blindness are provided with an appropriate evaluation and if found eligible under
IDEA, the services necessary to meet their special education needs.
cc:

Parent Training and Information Centers
OSEP-Funded Technical Assistance Centers

